DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:
in claim 1, line 2: “the inside” should be “an inside”;
in claim 1, line 4: “one or more of bio-sensors” should be “one or more bio-sensors”;
in claim 1, line 5: “the one or more of bio-sensors” should be “the one or more bio-sensors”;
in claim 1, line 8: “the one or more of bio-sensors” should be “the one or more bio-sensors”; and
in claim 1, line 10: “the one or more of bio-sensors” should be “the one or more bio-sensors”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “wherein the bio-sensor strip comprises one or more of bio-sensors…wherein the one or more bio-sensors are disposed on at least one first polymer film” in lines 4-11, but it is not clear if the first polymer film is supposed to be part of the bio-sensor strip.  It seems counterintuitive that the bio-sensor is considered a strip without the polymer film, but the claim does not give the impression that the polymer film is part of the bio-sensor strip.  This confusion renders claim 1 indefinite.
Claim 1 recites “data from the one or more of bio-sensors” in line 10, but it is not clear if this data is the same as, related to, or different from the parameters in the recitation “wherein the one or more of bio-sensors measure parameters at a location between the prosthetic socket and the body part” in claim 1, lines 5-6.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claims 2-14 are rejected by virtue of their dependence from claim 1.
Claim 5 recites “wherein a side of the bio-sensor strip arranged to come into contact with the body part or the body part liner is made from polyurethane” in lines 2-3, which, according to one interpretation, means “wherein a side of the bio-sensor strip arranged to come into contact with the body part is made from polyurethane”.  However, claim 2 from which claim 5 depends recites “wherein a body part liner is disposed between the bio-sensor strip and the body part” which contradicts the interpretation of claim 5 since a side of the bio-sensor strip cannot be arranged to come into contact with the body part if the body part liner is disposed between the bio-sensor strip and the body part.  This contradiction renders claim 5 indefinite.

Claims 12-14 are rejected by virtue of their dependence from claim 11.
Claim 12 recites “properties” in line 1, but it is not clear if this recitation is the same as, related to, or different from “properties” of claim 11, line 1.  If they are the same, “properties” in claim 12 should be “the properties”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 13 recites “the recording of the data from the one or more bio-sensor strips” in liens 1-2 in which there is insufficient antecedent basis for “the recording” in this claims. Also, it is not clear what relation this step has with the other previously-recited steps.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites “A combination of a prosthetic socket and a bio-sensor strip affixed on the inside of the prosthetic socket and being arranged to be located between the prosthetic socket and a body part” in lines 1-3, which improperly includes a human being as part of the claimed invention.
Claims 2-14 are rejected by virtue of their dependence from claim 1.
Claim 5 recites “wherein a side of the bio-sensor strip arranged to come into contact with the body part…is made from polyurethane” in lines 2-3, which, according to one interpretation, improperly includes a human being as part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0274896 (Wang)(previously cited), in view of U.S. Patent Application Publication No. 2006/0254369 (Yoon)(previously cited).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors; electrical circuits for data collection, storage, transmission, and power regulation (paragraphs 0064-0077 of Wang) and a power bus matrix (paragraph 0052 of Wang).  Wang does not teach that the substrate of the electronics liner 24 is silicone.  Yoon teaches that silicone is a suitable material for such a substrate (paragraph 0078 of Yoon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicone as the material for the substrate of the electronics liner 24 of Wang since (1) a material is required and Yoon teaches 
With respect to claim 1, the combination teaches or suggests a combination of a prosthetic socket (the prosthetic socket 20 of Wang) and a bio-sensor strip affixed on the inside of the prosthetic socket and being arranged to be located between the prosthetic socket and a body part,
wherein the bio-sensor strip comprises one or more of bio-sensors (the integrated sensors 26 of Wang), wherein the one or more of bio-sensors measure parameters at a location between the prosthetic socket and the body part;
the combination further comprising a plurality of power leads and data leads connected to the one or more of bio-sensors (the leads from the sensors and to/from power; paragraphs 0061 and 0064-0077 of Wang) and to a power and data connector (transmission and power modules suggested in paragraphs 0061, 0064-0077 and 0079 of Wang), 
wherein the plurality of data leads and the power and data connector are adapted to transfer data from the one or more of bio-sensors to a processor (the transmission of Wang; paragraphs 0064-0077 and 0079 of Wang), 
wherein the one or more bio-sensors are disposed on at least one first polymer film (the silicone material suggested by Yoon for the electronics line 24 of Wang).
With respect to claim 2, the combination teaches or suggests a body part liner is disposed between the bio-sensor strip and the body part (the medical adhesives of Wang; paragraphs 0036-0047 of Wang). 

With respect to claim 4, the combination teaches or suggests that at least one of the first polymer film or the second polymer film has one or more markings disposed on one side, the one or more markings enabling determination of location of the bio-sensor strip (the markings on the prosthetic sock 10 of Wang or the markings on the electronics layer 24 of Wang; FIGS. 4-4A of Wang). 
With respect to claim 5, the combination teaches or suggests that a side of the bio-sensor strip arranged to come into contact with the body part or the body part liner is made from polyurethane (paragraph 0043 of Wang). 
With respect to claim 7, the combination teaches or suggests that a side of the bio-sensor strip in contact with the prosthetic socket is made from silicone (the additional silicon rubber liner of paragraph 0032 of Wang, which according to one claim interpretation is part of the bio-sensor strip along with the prosthetic sock 10). 
With respect to claim 8, the combination teaches or suggests that the one or more bio-sensors measure at least one of pressure between the body part and the prosthetic socket, or temperature at the location (the integrated sensors 26 of Wang including pressure and temperature sensors). 
With respect to claim 10, the combination teaches or suggests that the one or more bio-sensors are arranged in a two-dimensional array (the integrated sensors 26 of Wang in an array; see FIG. 4A of Wang). 

6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Yoon, and further in view of U.S. Patent Application Publication No. 2009/0054793 (Nunez)(previously cited).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors (paragraphs 0064-0077 of Wang).  It is known in the art to use acrylic-based adhesive for affixing sensors (paragraph 0033 of Nunez).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic-based adhesive of Nunez to affix the sensors to the substrate of Wang since it provides a stronger bond between the two.  Thus, the prior art teaches or suggests that the one or more bio-sensors (the integrated sensors 26 of Wang) are affixed on the at least one first polymer film (the silicone material suggested by Yoon for the electronics line 24 of Wang) by an acrylic adhesive (the acrylic-based adhesive of Nunez). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Yoon, and further in view of U.S. Patent Application Publication No. 2015/0359644 (Sanders)(previously cited).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors (paragraphs 0064-0077 of Wang).  Wang further suggests that other sensors may be used (paragraph 0067 of Wang).  Sanders teaches the pressure pulse may be such a sensor so that the arterial drive in the amputee can be determined and circulatory health may be monitored (paragraph 0106 of Sanders).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor of Sanders for measuring pressure pulse as one of the sensors . 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Yoon, and further in view of U.S. Patent Application Publication No. 2017/0290685 (Montez)(previously cited).
The combination teaches or suggests that the one or more bio-sensors measure temperature at the location (the integrated sensors 26 of Wang including temperature sensors in an array; see FIG. 4A of Wang).  Also, the temperature measurements are subsequently analyzed or reviewed (paragraphs 0076-0079 of Wang).  Montez discloses that such analysis/review may take the form of generating temperature maps (paragraphs 0010 and 0062-0064 and claim 1 of Montez; pages 4 and 12-13 of Montez’ provisional application 62/321,479).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate temperature maps from the measurements from the temperature sensor array of the combination since it permits easier viewing of the temperature data.
With respect to claim 11, the combination teaches or suggests a method of evaluating properties between a body part and a prosthetic socket (the prosthetic socket 20 of Wang) comprising:
affixing one or more the bio-sensor strips of claim 1 to one of the body part or the prosthetic socket (affixing the bio-sensor strips of the combination);

processing the data from the one or more bio-sensor strips to produce a heat map of the properties between the body part and the prosthetic socket (generating the temperature map). 
With respect to claim 12, the combination teaches or suggests that properties are indicative of at least one of fit, interaction or dynamics between the body part and the prosthetic socket (the integrated sensors 26 of Wang including pressure, temperature, moisture, odors, and acceleration sensors provide measurements that are indicative of fit, interaction, and/or dynamics between the body part and the prosthetic socket). 
With respect to claim 13, the combination teaches or suggests that the recording of the data from the one or more bio-sensor strips is carried out whilst the body part is in motion (the integrated sensors 26 of Wang including acceleration sensors suggested recording data while the body part is moving). 
With respect to claim 14, the combination teaches or suggests collecting data from a motion sensor (the acceleration sensors of Wang) and correlating the data from the motion sensor with the data from the one or more bio-sensor strips (paragraphs 0064-0079 of Wang).

Response to Arguments
The Applicant’s arguments filed 5/4/2021 have been fully considered.
Specification
In view of the Applicant’s amendments to the specification filed on 5/4/2021, the objections to the specification are withdrawn.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 5/4/2021.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 5/4/2021.
With respect to the indefiniteness issue for the recitations “data from the one or more bio-sensor strips” in claim 11, line 5 and “the data from the one or more bio-sensor strips” in claim 11, line 6, the Applicant did not address this issue by amendment or argument.  The Examiner cannot find a reason to withdraw the rejection and it is maintained.
With respect to the indefiniteness issue for the recitation “properties” in claim 12, line 1, the Applicant did not address this issue by amendment or argument.  The Examiner cannot find a reason to withdraw the rejection and it is maintained.
With respect to the indefiniteness issue for the recitation “the recording of the data from the one or more bio-sensor strips” in claim 13, lines 1-2, the Applicant did not address this issue by amendment or argument.  The Examiner cannot find a reason to withdraw the rejection and it is maintained.
35 U.S.C. 101
There are new grounds of claim rejections under 35 U.S.C. 101 that were necessitated by the claim amendments filed on 5/4/2021.
With respect to claim 5, the Applicant’s amendment to claim 5 did not fully address the 101 rejection since the expression “wherein a side of the bio-sensor strip arranged to come into contact with the body part…is made from polyurethane” includes the interpretation “wherein a 
Prior art rejections
The Applicant asserts that none of the cited documents teaches a combination of a prosthetic socket and a bio-sensor strip with the features of amended claim 1 or amended claim 11.  The Examiner respectfully disagrees.  Wang and Yoon teach the combination of a prosthetic socket and a bio-sensor strip with the features of amended claim 1, as outlined above.  Wang, Yoon, and Montez teach the combination of a prosthetic socket and a bio-sensor strip with the features of amended claim 11, as outlined above.  
The Applicant asserts:

    PNG
    media_image1.png
    93
    893
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    87
    862
    media_image2.png
    Greyscale

This argument is not persuasive since it is the combination of Wang and Yoon that teaches the bio-sensors and the first polymer film.  In response to the Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Further, it is noted that the claims do not actually recite that the bio-sensor strip includes the first polymer film (see the above indefiniteness rejection).
The Applicant asserts:

    PNG
    media_image3.png
    709
    875
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    253
    872
    media_image4.png
    Greyscale

This argument is not persuasive since Yoon teaches that its disclosure is related to systems and methods for joining groups of multiple flexible sensors to cover larger areas, which the electronics layer 24 with its integrated sensors 26 and electrical circuits of Wang is certainly in the same field and application of joining groups of multiple flexible sensors to cover larger areas.  Further, Yoon states that its disclosure is applicable to prosthetic purposes (paragraph 0014 of Yoon), which expressly ties the disclosure of Yoon to the same field of endeavor as Wang.  Thus, Yoon is analogous art and one of ordinary skill in the art would look to the disclosure of Yoon.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791